                                            Case 3:19-cv-02258-SI Document 82 Filed 06/23/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WEISS LAW, P.C.,                                  Case No. 19-cv-02258-SI
                                   8                    Plaintiff,
                                                                                           ORDER DENYING MOTION FOR
                                   9             v.                                        DEFAULT JUDGMENT WITHOUT
                                                                                           PREJUDICE
                                  10     AWRISH BUILDERS, et al.,
                                                                                           Re: Dkt. No. 67
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On February 20, 2020, plaintiff filed a motion for default judgment against defendants Faisal

                                  14   Rahim and Abdul Mujeeb Mohmand, who have yet to appear or otherwise respond to plaintiff’s

                                  15   complaint. Dkt. No. 67.

                                  16          In light of the unusual circumstances in this case – namely, the accusations of deception and

                                  17   bad faith made by both plaintiff and the defendants that have appeared, the Court is loath to grant

                                  18   the motion for default judgment. See Dkt. Nos. 52 and 61.
                                  19          During the May 29, 2020 case management conference, the parties agreed to arbitrate the

                                  20   matter. Dkt. No. 78. The Court therefore DENIES plaintiff’s request for a default judgment without

                                  21   prejudice. The request for default judgment may be renewed if necessary after the arbitration

                                  22   concludes or the matter is otherwise resolved.

                                  23

                                  24          IT IS SO ORDERED.

                                  25   Dated: June 23, 2020

                                  26                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  27                                                    United States District Judge
                                  28
